— In a negligence action to recover damages for personal injury, defendant appeals from a judgment of the Supreme Court, Nassau County, entered December 18,1962 after trial, upon the verdict of a jury in favor of the plaintiff. Judgment affirmed, with costs. In our opinion, on this record a question of fact was presented for the jury’s determination as to whether the defendant exercised reasonable care in supervising its premises (Finch v. Bohaeh Go., 11 A D 2d 1064, affd. 9 N Y 2d 952). Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.